DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The "combination" of "a piezoelectric actuator, an electrostrictive actuator, [and] a magnetorestrictive actuator" of claims 2 & 11 are not shown. Only a piezoelectric actuator is shown. The examiner is OK with the "electrostrictive" and "mangetorestrictive" being shown schematically. But the "combination" implies a specific construction that is not shown in the specification.

The single valve that "control[s] flow of the hydraulic fluid and the external fluid" of claim 3 is not shown. The claim recites "one or more check valves…" and therefore allows for a singular valve that does both. Such a valve is not shown in the specification, which clearly teaches multiple check valves.

The "centrifugal pump, rotary screw pump, rotary lobe pump, gerotor pump, progressive cavity pump, and any combination thereof" of claims 8 & 16 are not shown in 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1, 9, & 17 are respectfully held as indefinite for the phrase "solid state pump" and "solid state actuator". It is unclear in light of the specification what exactly constitutes a "solid state pump". The examiner notes that ¶ 36 of the present specification states that "The solid state actuator 206 may include, but is not limited to a piezoelectric actuator, an electrostrictive actuator, a magnetorestrictive actuator, or any combination thereof. In some embodiments, the solid state actuator 206 may be made of a ceramic perovskite material, where the ceramic perovskite material may comprise lead However, this is not recited in the claims and it is improper to import such limitations into the claims where not expressly required, as Applicant themselves note in ¶ 93 of the specification.
Further, dependent claims 2 & 11 further narrow the "solid state actuator" to "a piezoelectric actuator, an electrostrictive actuator, a magnetorestrictive actuator, and any combination thereof". This means that claim 1 must necessarily be broader than the recitations of claim 1. However the nomenclature of "solid state" does not clearly convey what structure is required, especially when read in light of the specification and claim 2.
Finally, "solid state" does not appear to reasonably exclude internal, relatively moving components, as the device is a pump with clearly moving components, as see in the transition between figs 5A & 5B. The examiner is therefore respectfully unsure what the broadest reasonable metes and bounds of "solid state pump including a solid state actuator" are for the independent claims. Each dependent claim depends from one of the above independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 10, 12-14, & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,469,748 (Ocalan). The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Ocalan discloses a pump (fig 2), comprising
a solid state pump (In light of the 112(b) rejection of this limitation, as discussed above, the limitation has been interpreted as best able. "Working fluid pump 114" is shown as an intermeshed gear pump. This can reasonably be said to be a "solid state pump" because the gears are solid, do not change from solid into non-solids, and move hydraulic fluid. The claim does not require more than the nomenclature of "solid state pump" and it is improper to import limitations from the specification into the claims where they are not expressly required) including a solid state actuator (the intermeshed gears of "working fluid pump 114" themselves - "solid state" as described above) actuatable to pressurize a hydraulic fluid ("A prime mover 112 is used to drive a working fluid pump 114 which moves the working fluid 88 through the hydraulic network 108" - col 4:57-59); and
a secondary pump (upper portion of "pumping unit 72" - fig 2 - that defines the "plurality of expandable members 80, 82") in fluid communication with the solid state pump via a fluid circuit ("hydraulic network 108"), wherein the secondary pump is actuatable with the hydraulic fluid received from the solid state pump (¶ bridging cols 4 & 5), and wherein actuating the secondary pump draws in an external fluid into the secondary pump (via "fluid inlet 94, 96" - fig 2), pressurizes the external fluid within the (transition between figs 3 & 5), and discharges a pressurized external fluid (via "fluid outlet 102").

Independent claim 9: Ocalan discloses a well system (title, fig 1), comprising:
a pump ("pumping unit 72") arrangeable within production tubing (run downhole in production tubing string 68: fig 1 & ¶ bridging cols 3 & 4. Further, "production tubing" is nomenclature only and can be interpreted broadly. The pumping unit is concentrically within "wellbore casing 58" which can be called "production tubing" as fluid is produced directly into it via perforations 60) extended within a wellbore (fig 1), the pump including:
a solid state pump including a solid state actuator actuatable to pressurize a hydraulic fluid (as described for claim 1 above); and
a secondary pump in fluid communication with the solid state pump via a fluid circuit, wherein the secondary pump is actuatable with the hydraulic fluid received from the solid state pump (as described for claim 1 above); and
a control system communicably coupled to the pump to control operation of the pump (¶ bridging cols 5 & 6; "appropriate control device 290" - last ¶ of col 15),
wherein actuating the secondary pump draws a wellbore liquid into the secondary pump (via one of 94 or 96), pressurizes the wellbore liquid within the secondary pump (via expansion of the respective diaphragm 80 or 82), and discharges a pressurized wellbore liquid into the production tubing for production to a surface location (via outlet 102; second full ¶ of col 4). 

Independent claim 17: Ocalan discloses a method, comprising:
positioning a pump ("pumping unit 72") within production tubing (68 or 58 as similarly described for claim 9 above) extended within a wellbore (fig 1), the pump including a solid state pump having a solid state actuator (as described for claim 1 above), and a secondary pump in fluid communication with the solid state pump via a fluid circuit (ibid);
actuating the solid state actuator and thereby conveying a hydraulic fluid to the secondary pump via the fluid circuit (¶ bridging cols 4 & 5 and the first two full ¶s of col 5);
actuating the secondary pump with the hydraulic fluid received from the solid state pump (ibid) and thereby drawing a wellbore liquid into the secondary pump (via one of 94 or 96) and pressurizing the wellbore liquid within the secondary pump (via expansion of the respective diaphragm 80 or 82);
discharging a pressurized wellbore liquid from the secondary pump and into the production tubing for production to a surface location (via outlet 102; second full ¶ of col 4); and
controlling operation of the pump with a control system communicably coupled to the pump (¶ bridging cols 5 & 6; "appropriate control device 290" - last ¶ of col 15). 

Dependent claims 3-6, 10, 12-14, 18, & 19: Ocalan further discloses
Claim 3: one or more check valves that control flow of the hydraulic fluid ("check valve 144" - fig 7) and the external fluid ("check valves 98, 100, 104, 106" - fig 2).

Claims 4 & 12: the secondary pump comprises one or more expansion pumps ("pump housing 74" - figs 2, 3, & 5), and each expansion pump includes an expansion tank ("pump chambers 76 and 78") and an expandable member positioned within the expansion tank ("expandable members 80, 82" - figs 2, 3, & 5). 

Claims 5 & 13: the expandable member comprises at least one of an elastomer bladder ("flexible diaphragm" - col 2:16-17. The thickly defined cross-hatching of 80 & 82 indicates "rubber" per the drawing standards of MPEP §608.02, subsection IX) and a metal bellows. 

Claims 6, 14, & 19: the one or more expansion pumps comprise a first expansion pump ("chamber 76" and "expandable member 80") and a second expansion pump ("chamber 78" and "expandable member 82"), and wherein the pump further comprises a switching valve ("control valve 110") arranged in the fluid circuit to coordinate hydraulic fluid flow between the solid state pump and the first and second expansion pumps (¶ bridging cols 4 & 5).

Claims 10 & 18: detecting one or more downhole parameters ("The sequencing valves act to shift control valve 110 when a predetermined pressure differential is sensed between the working fluid pressure and the pumped well fluid pressure." - col 5:41-43. Can also be drawn to the embodiment of figure 15 and "Hall effect sensor 176" - second full ¶ of col 8; ""count pump shaft rotations" - last ¶ of col 15) with one or more sensors in communication with the control system (sensors inherently necessary for the detection / measurement of "a predetermined pressure differential" being "sensed"; "Hall effect sensor 176" for the embodiment of figure 15 - second full ¶ of col 8; last ¶ of col 15); and
	controlling operation of the pump based at least partially on (col 5:41-43 & the ¶ bridging cols 5 & 6; second full ¶ of col 8) one or more signals received from the one or more sensors ("signals" of some generic sense are inherently necessary to operate the "sequencing valves" in response to "a predetermined pressure differential" being "sensed"; second full ¶ of col 8; "appropriate control device 290" - last ¶ of col 15).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,469,748 (Ocalan) in view of US 2009/0311116 (Bai).
	Claims 2 & 11: Ocalan discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Bai teaches a solid state pump (title) comprising a solid state actuator ("The actuator stack 26 is comprised of a plurality of stacked piezoelectric material layers 30" - ¶ 20) that is a piezoelectric (ibid). The pump also expressly includes a hydraulic working fluid ("coupling fluid 64" - ¶ 25) as well as pumping hydraulic fluid in a control system (¶ 4).
	Therefore it would have bene obvious to one of ordinary skill in the art at the time of filing to use the pizeo pump and actuator taught by Bai in place of the pump 114 taught by Ocalan. This is a mechanically simple apparatus that can produce a strong displacement force as well as high hydraulic fluid flow (¶ 4 of Bai). Bai also teaches that this pump may be used as a hydraulic pump in a larger control system (¶ 4) which is commensurate with the function of pump 114 taught by Ocalan.
	

Claims 1, 2, 7-9, 11, 15-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0271270 (Pierce) in view of US 2009/0311116 (Bai).
Independent claim 1: Pierce discloses a pump (title), comprising
a pump (necessary to provide "pressurized working fluid 102" - ¶ 17 & fig 2A) actuatable to pressurize a hydraulic fluid (ibid; "pressurized working fluid 102"); and
a secondary pump ("pump unit 100" - fig 2a) in fluid communication with the solid state pump via a fluid circuit (shown by the arrows of 102 in fig 2a), wherein the secondary pump is actuatable with the hydraulic fluid received from pump (¶s 18 & 19), and wherein actuating the secondary pump draws in an external fluid into the secondary pump (101 - fig 2a), pressurizes the external fluid within the secondary pump ("As the produced fluid 101 flows into the pump 110 it is directed into the first of several pump impellers 111 which increase the pressure of the produced fluid 101" - ¶ 20), and discharges a pressurized external fluid (101 - fig 2b).

Bai discloses a solid state pump (title) comprising a solid state actuator ("The actuator stack 26 is comprised of a plurality of stacked piezoelectric material layers 30" - ¶ 20) that is a piezoelectric actuator (ibid). The pump is expressly taught as suitable for "provid[ing] a high flow of hydraulic fluid" a control system (¶ 4).
	Therefore it would have bene obvious to one of ordinary skill in the art at the time of filing to use the pizeo pump and actuator taught by Bai to provide the "pressurized working fluid" taught by Pierce. As mentioned above, Pierce does not disclose the details of the mechanism for providing the pressurized working fluid, which forces the reader to look elsewhere. The solid state pump and actuator taught by Bai is a mechanically simple apparatus that can produce a strong displacement force as well as high hydraulic fluid flow (¶ 4 of Bai). Bai also teaches that this pump may be used as a hydraulic pump in a larger control system (¶ 4).

	Independent claim 9 is similarly rejected as described over Pierce in view of Bai as described for claim 1 above. Pierce further discloses that the pump is arrangeable within production tubing (106 and/or 107 - fig 2A) extending into a wellbore (fig 2a; ¶ 15) and the pressurized wellbore liquid being discharged into the production tubing for production to a surface location ("When arranged in a well, the pump 110 can deliver produced fluids 101 upwardly from the producing formation to the surface" - ¶ 20). Bai further teaches a control system communicably coupled to the pump to control (inherently necessary for the "suitable electric voltage is applied to the actuator stack" - ¶ 20 as well as "When the electric voltage to the actuator stack 26 is changed (either via removing the electric voltage or changing the electric voltage to initiate a contraction)" - ¶ 30). 

	Independent claim 17 is a method claim that is similarly rejected over Pierce in view of Bai as described for claims 1 & 9 above and respectfully not repeated again here.

	Dependent claims 2, 7, 8, 11, 15, 16, & 20: The combination of Pierce in view of Bai further discloses
Claims 2 & 11: a solid state pump (Bai; title) comprising a solid state actuator ("The actuator stack 26 is comprised of a plurality of stacked piezoelectric material layers 30" - ¶ 20) that is a piezoelectric actuator (ibid).

Claims 7, 15, & 20: the secondary pump comprises:
	a hydraulic motor ("outer expansion turbine" - abstract - with "vanes 121" that "convert the reduction of pressure in the working fluid stream 103 into rotating torque" - ¶ 25) in fluid communication with the solid state pump (as modified by Bai; the turbine is clearly in fluid communication with what ever pump delivers "working fluid stream 103") to receive the hydraulic fluid (fig 2c) and thereby rotate a drive shaft ("pump shaft 112" - ¶ 19); and
("fluid pump 110" - ¶ 16 & fig 2A) operatively coupled to the hydraulic motor via the drive shaft (fig 2a & ¶ 19), wherein the external fluid is drawn into the fluid pump and pressurized upon rotating the drive shaft (¶s 19 & 20). 

Claims 8 & 16: the fluid pump is selected from the group consisting of a centrifugal pump ("pump impellers 111 which increase the pressure of the produced fluid 101" - ¶ 20 which pushes the produced fluid radially outward - fig 2b), a rotary screw pump, a rotary lobe pump, a gerotor pump, a progressive cavity pump, and any combination thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676